   Case 2:21-mj-30039-DUTY ECF No. 9, PageID.11 Filed 01/22/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,                 Case No. 21-30039
      v.
                                               Hon.
MICHAEL JOSEPH FOY,

                    Defendant.
                                        /


                                   APPEARANCE

      To the Clerk of the Court and all parties of record:

      Enter my appearance as Counsel in the case for Michael Joseph Foy. I certify

that I am admitted to practice in the Court.

                                        Respectfully Submitted,

                                        FEDERAL COMMUNITY DEFENDER


                                        s/ Colleen P. Fitzharris
                                        Assistant Federal Defender
                                        613 Abbott Street, 5th Floor
                                        Detroit, Michigan 48226
                                        313-967-5868
                                        E-mail: colleen_fitzharris@fd.org
                                        WSBA # 4802

Date: January 22, 2021
